Bay, J,
was of opinion, that the judgment of the judges of the county court of Abbeville, was right, and ought to be confirmed. That the fourth and fifth clauses of the county court act, respecting the service of attachments, referred to the county sheriffs, and to them only, where county courts were established 5 and not to district sheriffs, over whom the county courts had no control. That the county sheriffs were appointed by the judges of those courts, and were amenable to them for irregularity or misbehaviour s whereas the district sheriffs were appointed by the legisla» ture, for the purpose of serving the processes of the supe» rior courts, to whom only they were responsible, and who alone could call them to an account, or punish them for any acts of oppression, or omission in office. And lastly, that wherever an inferior jurisdiction was created, and in= ferior officers appointed to do the duties of such courts, no others shall in law be intended, but such as the law prescribes. 3 Burr. 1349. 2 Rep. 46.
From this decision, there was an appeal to the adjourned court at Columbia, where were present, Grimke» Waties, and Bay, Judges, who finally confirmed it.